994 So.2d 1251 (2008)
Oliver BOZEMAN, Petitioner,
v.
STATE of Florida, Respondent.
No. 4D08-1793.
District Court of Appeal of Florida, Fourth District.
November 26, 2008.
*1252 Oliver Bozeman, Daytona Beach, pro se.
Bill McCollum, Attorney General, Tallahassee, and Mark J. Hamel, Assistant Attorney General, West Palm Beach, for respondent.
PER CURIAM.
The petition for ineffective assistance of appellate counsel is denied. The jury issue raised in the petition was not properly preserved for appeal. See Pinder v. State, 738 So.2d 428 (Fla. 4th DCA 1999). Therefore, appellate counsel was not ineffective for failing to raise an unpreserved issue.
WARNER, TAYLOR and DAMOORGIAN, JJ., concur.